138 Nev., Advance Opinion 11
                       IN THE SUPR.EME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF THE TRUST OF                           No. 80466
                 PAUL D. BURGAUER REVOCABLE
                 LIVING TRUST.

                 STEVEN BURGAUER, A FORMER                                   FiLV
                 TRUSTEE OF PAUL D. BURGAUER
                 MARITAL TRUST,                                              DEC 1 5 2022
                 Appellant,                                                ELI        A. BROWN
                                                                         CLERK   F 7 PPP 1E CO
                 vs.                                                    BY
                                                                              lEF DEPUTY CLERK
                 MARGARET BURGAUER; AND
                 PREMIER TRUST,
                 Respondents.

                 STEVEN BURGAUER,                                        No. 82067
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                 CLARK; AND THE HONORABLE
                 TR.EVOR L. ATKIN, DISTRICT JUDGE,
                 Respondents,
                   and
                 MARGARET BURGAUER; AND
                 PREMIER TRUST,
                 Real Parties in Interest.



                            Consolidated appeal from a district court order granting a
                petition to distribute trust property (Docket No. 80466) and original petition
                for a writ of prohibition cha.11enging a contempt order (Docket No. 82067).
                Eighth Judicial District Court:, Clark County; Trevor L. Atkin, Judge.


                Reversed and remanded with, instructionr; (Docket No. 80466); petition
                granted (Docket No. 82067).
SUPREME COURT
      OF
    NEVADA


(0) 1947A
                Howard & Howard Attorneys PLLC and James A. Kohl and Gwen Rutar
                Mullins, Las Vegas,
                for Appellant/Petitioner.

                Edwards Law Firm and Melissa A. Edwards, Las Vegas,
                for Respondent/Real Party in Interest Premier Trust.

                The Powell Law Firm and Tom W. Stewart, Las Vegas; Hayes Wakayama
                and Liane K. Wakayama, Dale A. Hayes, Jr., and Jeremy D. Holmes, Las
                Vegas,
                for Respondent/Real Party in Interest Margaret Burgauer.




                BEFORE THE SUPREME COURT, EN BANC.


                                                 OPINION

                By. the Court, CADISH, J.:
                            These matters concern whether the effects test announced in
                Calder v. Jones, 465 U.S. 783 (1984), applies when determining whether a
                court has specific personal jurisdiction over a nonresident trustee sued in a
                triist administration case. We conclude that the effects test applies so long
                as the underlying claims sound in intentional tort, as they do here. Because
                the plaintiff in this case failed to provide prima facie evidence of the
                defendant trustee's minimurn contacts with Nevada, and any injury the
                plaintiff suffered in Nevada was not caused by the trustee's contacts with
                Nevada, the district court erred in concluding that the trustee was subject
                to personal jurisdiction in Nevada. Accordingly, as to Docket No. 80466, we
                reverse the district court's jurisdiction order and remand to the district
                court to vacate all trust administration orders that, consistent with this
                opinion, require personal jurisdiction over the trustee and to dismiss the
                petition's claims against him.   Because the district court lacks specific
SUPREME COURT
        OF
      NEVADA

                                                     2
10)
                person.al jurisdiction to hold the trustee in contempt, we grant the trustee's
                petition for a writ of prohibition in 'Docket No. 82067.
                                  FACTS AND PROCEDURAL HISTOR Y
                            In 1987, Paul Burgau.er created an estate plan that included the
                at-issue marital trust. Paul, an Illinois resident, was the settlor of the
                marital trust. Paul passed away in 2003. His and respondent Margaret
                Burgauer's son, appellant Steven Burgauer, became the trustee, while
                Margaret becanie the beneficiary.' Steven moved to Florida in 2012, and
                the marital trust purchased a hOme for Margaret in Florida in 2012.
                Several years later, Steven and Margaret's relationship began to
                deteriorate, and Margaret moved to Las Vegas to live with another son,
                James Burgauer.       Steven sent an email addressed "Dear Morn" • to
                "undisclosed-recipients,"   expressing • his   concern • about    Margaret's
                "im.paired" judgment and "alcohol and gambling addiction[s]." Steven also
                claimed that Margaret gave large sums of rneney to James a.nd effectively
                allowed James "to invade the Marital Trust illegally which is in exact
                contravention of [Paul's] intentions." Citing Margaret's spending habits,
                including, according to Steven, gambling losses and selling securities and
                incurring capital gains, Steven informed Margaret that he would net make
                any further distributions from the marital trust to Margaret's accounts an.d
                would instead have the trust directly pay Margaret's bills, while approVirig
                other individual expenditures on a case-by-case basis.      •




                            In January 2017, Margaret inforthed Steven that she had hired
                a moving team to remove her person.al property from her Florida residenee.


                      'Paul's estate plan also created a residuary tru.st; however, the
                residuary trust is not the focus of this litigation, so we do not address it
                here.
SUPREME COURT
      OF
   NEVADA

                                                      3
   4, A
                 Steven informed her that the house belonged to the marital tru.st, and. thus
                 his permission was required for anyone to enter the house. He requested a
                 list of the items Margaret wanted removed as well as proof of liability
                 coverage for the movers. In March 2017, the movers arrived but could not
                 enter the house. Steven ernailed Margaret, stating that he and his family
                  were away on our ten-day-long family vacati.on" and that the
                 "unannounced and unplann.ed visit . made it impossible . . . to
                 accommodate your needs." •
                             Also in March -2017, Margaret's attorney, Thornas Burnham,
                 who is licensed in and maintains his office in Michigan, emailecl Steven •a
                 "ReVocation of Power of Attorney" form. Steven replied, identifYing several
                 issues he had with the form:. He also requested that Burnham no longer
                 communicate with him directly and instead contact specified law firths in
                 either Florida or IllinoiS. Burnham then sent a letter to Steyen'.,.-7.•Florida
                 attorney for'the trust, Christopher Shipley, to discuss the trust documents.
                 Burnham sent a subsequent. letter to 'Shipley demanding that Steven
                 distribute th.e net income of the Marital trust and. make all written
                 disclosures to Margaret regarding the trust.
                             While this dispute was ongoing, Nevada Elder Protective
                 Services received a report of potential elder- abuse regarding Margaret,
                 based on her signing "hundreds of blank checks." The report named James
                 aS a person of interest, but. the ndme• of the party wh.o made the report Was
                 redacted.
                             In March 2018, Margaret filed . the Underlying petition
                 requesting that the district court (1) assu.me jurisdiction over the tru.st,
                 (2) remove Steven as a trustee, (3) appoint a .su.ccessor truStee, (4) compel
                 an accounting of the trust, (5) impose personal liability On Steven under

SUPREME COURT
           OF
        NEVADA


( 0)
                                                       4
       1947A
                    NRS 1.65.148, (6) restore th.e monthly distributions and find Steven's
                    amendments to the trust unenforceable, and (7) compel the production of
                    all trust documents. As to her request to remove Steven as trustee and.
                    appoint a successor, Margaret cited "Steven's utter refusal to properly act
                    as a fiduciary of the Marital Trust and his blatant breaches of his duties
                    owed to [her]." She asserted that Steven ha.d "failed to act as a fiduciary"
                    to her 'because he "has put his personal financial interests above" hers. She
                    also alleged that Steven had (1) defamed her by sending a disparaging and
                    defamatorý email to her friends and family, (2) fraudulently interfered with
                    her personal investments, and (3) filed a 'false' report of elder abuse with
                    Nevada authorities.      Margaret argued that the district court had
                    jurisdiction over the marital trust under NRS 164.010, which provides that
                    a district court has in rem jurisdiction over a trust domiciled in Nevada and
                    that a trust is domiciled in Nevada "notwithstanding that the trustee
                    neither resides nor con.ducts business in" Nevada if "[o]ne or more
                    beneficiaries of the trust reside in" Nevada, which she did.
                                Steven sought dismissal of' the petition for lack of personal
                    jurisdiction. He contended that he lacked the minimum contacts necessary
                    for the district• court to exercise specific personal jurisdiction over him.
                    Margaret opposed, citing NRS 164.010 and the fact that Steven did not
                    show that another court had assumed jurisdiction over the marital trust.
                    She further asserted that the district court had specific personal jurisdiction
                    over Steven because his tortious conduct. satisfied 'the effects test adopted
                    by the United States Supreme Court in Calder v. Jones, 465 U.S. 783 (1984).
                    Margaret contended Steven made sufficient co.ntacts with Nevada by
                    (1) breaching his fiduciary duty in "stripping Margaret, of her trust
                    distributions, refusing to provide an accounting, attempting to access

SUPREME COURT
         OF
     NEVADA

                                                          5
(01 1)-17A    OW.
                   Marga.,:Tt's personal financial accounts without permission, and pla.cing his
                   financial interests a.bove Margaret's" (2) sendin.g "defamatory statements
                   regarding Margaret to those loca.ted within Nevada and other neighboring
                   states"; (3) interfering with a private contract between Margaret and
                   James; (4) attempting to defraud Margaret by filing a lawsuit against her
                   in Illinois; (5) converting Margaret's personal property by locking her out of
                   her Flori.da home; and (6) using a fraudulent power of attorney to interfere
                   with Margaret's access to bank acedunts.
                               Denying Steven's motion to dismiss, the district Court concluded
                   that "Nevada under the statute, specifically NRS 164.010(2)(e), has
                   jurisdiction." It specified that in rem jurisdiction over the marital trust
                   existed under NRS 164.010 becauSe Margaret, as a beneficiary, resided in
                   Nevada.. Further, after confirming Steven as truStee even though Margaret
                   never asked the district cOurt to do so, the district court con.cluded it
                    thereby aCquireld] in personam jurisdiction over Steven." in exercisin.g
                   personal juriSdiction. over Steven, the .district court did not con.duCt a due
                   process analysis.2
                               After concluding .it had jUrisdiction, the court temporarily
                   removed Steven as trustee pending an evidentiary hearing and Appointed
                   respondent Premier Trust as the temporary trustee of the -marital trust.
                   The court also entered a temporary reAraining order that prohibited Steven



                         2Although the district court engaged in a due process analysis in
                   determining Nevada had personal jurisdiction over Steven in a separate
                   lawsuit between James and Steven. regarding a different trust, that order
                   is irrelevant to whether the court had specific personal. jurisdiction over
                   Steven in th.is case between Margaret and Steven. See Arbeila Mut. Ins.. Co.
                   v. Eighth Judicial Dist. Court,. 122 Nev. 509. 513, 134 P.3d 710, 71.2-1.3
                   (2006) (observing that specific personal jurisdiction is case specific).
SUPREME COURT
      OF
    NEVADA


(0) 1947A .11VD.
                from selling or transferring Marga.ret's personal property or any of the
                marital trust's property.   Steven appealed from th.e order temporarily

                removing him as trustee, and the court of appeals dismissed the appeal for
                lack of jurisdiction. In re Paul D. Burgauer Revocable Living Tr., No. 78872-
                COA, 2020 WL 3447743, at *1 (Nev. Ct. App. June 23, 2020). However, th.e
                court of appeals "remind[ed] the district court that a determination as to
                whether Nevada courts can exercise personal jurisdiction over Steven
                requires the court to assess whether he has sufficient minimum contacts
                with Nevada." Id. at *2 n.2.
                            At a later hearing, the district court granted Premier Trust's
                petition to distribute the trust property on Margaret's. behalf. Margaret
                subsequently filed an ex parte application for an order to show cause,
                arguing that Steven should be held in contempt for-violating the temporary
                restraining order. The district court granted the order to show cause and,
                for the first time, conducted a minimum contacts analysis. Applying the
                effects test, the district court agreed that Margaret presented sufficien.t
                evidence to show that Steven committed several intentional torts against
                Margaret, reasoning that he "purposefully directed his conduct toward
                Nevada and Margaret's causes of acti.on [arose] from Steven's purposeful

                contact or activities in connection with Nevada," such that the court
                obtained specific personal jurisdiction over Steven. The court then held
                Steven in contempt for viblating the temporary restraining order.
                            Steven appealed from the order granting the petition to
                distribute trust property and petitioned for a writ of prohibition as to the
                contempt order, which were consolidated. The court of appeals vacated the
                order distributing trust property, remanded the case to the district court to
                vacate all other orders, and granted the petition for a writ of prohibition,

SUPREME COURT
          OF
      NEVADA


(0, 19.17,A
                   concluding that the district court lacked specific personal jurisdiction over
                   Steven. In re Pa.ul D. Burgauer Revocable Living Tr., Nos. 80466-COA &
                   82067-COA, 2021 WI, 4350573, at *8 (Nev. Ct. App. Sept. 23, 2021). We
                   granted Margaret's petition for review of the court of' appeals' decision to
                   address   application   of   personal    jurisdiction   principles     in   these
                   circumstances.
                                                  DISCUSSION
                   The district court lacked specific personal jurisdiction over Steven
                               We review a determination of personal jurisdiction de novo.
                   Fulbright & Jaworski LLP v. Eighth Judicial Dist. Court, 131 Nev. 30, 35,
                   342 P.3d 997, 1001 (2015). When a nonresident defendant Challenges
                   personal jurisdiction at the pleading stage, the plaintiff bears the burden of
                   making a prima facie showing that personal jurisdiction is proper by
                   "produc[ing] some evidence in support of all facts necessary for a finding of
                   personal jurisdiction." Trump v. Eighth Judicial Dist. Court, 109 Nev. 687,
                   692, 857 .P.2d 740, 743-44 (1993).
                               As an initial matter, we recognize that NRS 164.010(5)(b)
                   provides a statutory basis for exercising personal jurisdiction over a
                   nonresident trustee under certain circumstances. However, "[t]he Due
                   Process Clause of the Fourteenth Amendment constrains a State's authority
                   to bind a nonresident defendant to a judgment of its courts" and requires
                   that the nonresident has sufficient minimum contacts with the forum state.
                   Walden v. Fiore, 571 U.S. 277, 283-84 (2014). Thus, the district court may
                   only exercise specific personal jurisdiction over a nonresident trustee under
                   NRS 164.010(5)(b) if the statute's require.ments are satisfied .and the
                   plaintiff meets her burden under the Due Process Clause's minimum
                   contacts analysis. See Whitehead v. Nev. Comm'n on Judicial Discipline,
                   110 Nev. 874, 883, 878 P.2d 913, 919 (1994) ("Where a statute is. susceptible
SUPREME COURT
       OF
    NEVADA
                                                        8
(0) 1947A .441D0
                to both a constitutional. and an u.nconsttutional interpretation. this court is
                obliged to construe the statute so that it does not violate the constitution.");
                see also Smith v. Ziluerberg, 137 Nev. 65, 72, 481 P.3d 1222, 1230 (2021)
                (reviewing questions of statutory interpretation de novo). There is no
                meaningful dispute as to NRS 164.010(5)(b)'s application here,3 so the
                dispositive issue is whether Margaret met her burden to show Steven had
                sufficient minimum contacts with Nevada to allow relief to be granted
                against him.
                            "A Court of this state may exerciSe jurisdiction over a party to a
                civil a.ction on any basis n.ot inconsistent with the Constitution of this state
                or the Corstitution of the United States." NRS 14.065. Courts apply a
                three-part test to determine whether they may exercise specific personal
                jurisdiction over a defendant. Catholic Diocese of Green Bay, Inc; v. John
                Doe 119, 131 Nev. 246. 249, 349 P.3d 518, 520 (2015). First; the nonresident
                defendant Must have purposefully availed himself of the privilege of acting
                in. the forum state or Turposefully directed his conduct to the foruM state.
                Id. 8ecorid, the Cause °faction 'thust ar.ise out of or relate to the defendant's
                cOntacts with the forum." Ford. Motor Co. i. Mont. Eighth. judicial Dist.
                Court, __U.S. _ ,                Ct. 1017, 1025 (2021) (41.1oting Bristol-Myers
                Squibb Co. u. Superior Court of Cai.       U.S.     „     137 S. Ct. 1773, 1786
                (2017)).. Third, the' exercise of jurisdiction must be reasonable, meaning

                      3While NRS 164.010(1) affords in rem jurisdiction over the trust,
                Margaret's claims in this case have centered. on Steven's alleged misdeeds
                as trustee since its inception. Such claims, seeking relief againSt Steven
                personally, require personal jurisdiction over him, ,and the parties do 'not
                argue differently. See In re Aboud Inter Vivos Tr., 129 Nev. 915, 922-23,
                314 P.3d 941, 946. (2013) (holding, in a trust case, that- in rem jurisdiction
                did not allow the court tO impose persbnai judgments against parties absent
                personal jurisdiction over them).
SUPREME COURT
           OF
     NEVADA


(0) 1947
                        that it would not offend the traditional notions of"fair play and substantial
                        justice." Catholic Diocese, 1.31 Nev. at 250, 349 P.3d at 520. Because the
                        parties dispute whether purposeful availment or purposeful direction
                        analysis applies to resolve the first factor of the minimum contacts analysis,
                        we first address the proper analysis to apply in this case. We then turn to
                        whether Margaret satisfied the minimum contacts analysis.
                        The effects test is applicable here to determine specific personal jurisdiction
                        over a nonresident trustee because the underlying trust administration
                        claims sound in intentional tort
                                     The Calder effects test is used• to analyze the purposeful
                        direction prong of the minimum contacts analysis. See, e.g., Walden, 571
                        U.S. at 286 (explaining that Calder "illustrates the application of' .speci.fic
                        personal jurisdiction. principles to intentional torts); Eighteen. Seventy, LP
                        v. Jayson, 32 F.4th 956, 967 (10th Cir. 2022) ("One way to conduct [the
                        purposeful direction analysis] in tort cases is to consider the 'effects tes.t' of
                        Calder." (quoting Grynberg v. Ivanhoe Energy, Inc., 490 F. App'x 86, 96
                        (10th Cir. 2012))); Yahoo! Inc. v. La Ligue Contre le Racisme et
                        l'Antisémitisrne, 433 F.3a 1199, 1206 (9th Cir. 2006) (explaining that the
                        Calder effects test "is normally employed in purposeful direction cases").
                        Most courts applying the effects test have limited its application to tort
                        cases. See, e.g., Tricarichi v. Coöperative Rabobank, U.A., 135 Nev. 87, 91,
                        .440 P.3d 645, 650 (2019) ("In analyzing whether specific personal
                        jurisdiction exists in a tort action, courts apply the 'effects test' derived from
                        Calder v. Jones, 465 U.S. 783 (1984)." (emphasis added)); see also Eighteen
                        Seventy, LP, 32 F.4th at 966-67 (applying the Ca/der...effects teSt where the
                        plaintiff asserted a tort claim); Morningside Church, Inc. v.- Rutledge, .9
                        F.4th 615, 620 (8th Cir. 2021) ("Beca.use [the plaintiffsT claims. sound in
                        intentional tort, we evaluate specific jurisdiction by reference to the effects
SUPREME COURT
        OF
     NEVADA
                                                               10
(CO 1947A    41T,4:1>
                   '
                     test:" (internal quotation marks omitted)); Freestream Aircraft (Bermuda)
                     Ltd. u. Aero Law Grp., 905 F.3d 597, 605 (9th Cir. 2018) (noting that "a
                     purposeful availment analysis is 'most often used in suits sounding in
                     contract,' whereas a purposeful direction analysis is 'most often used in
                     suits sounding in tort" (quoting Schwarzenegger u. Fred Martin Motor Co.,
                     374 F.3d 797, 802 (9th Cir. 2004))). Courts usually focus on traditional
                     purposeful availment in cases involving contract claims. See, e.g., Ayla,
                     LLC v. Ayla Skin Pty. Ltd., 11 F.4th 972, 979 (9th Cir. 2021) ("We generally
                     focus our inquiry on purposeful availment when the underlying claims
                     sound in contract . . . ."); Niemi v. Lasshofer, 770 F.3d 1331, 1348 (10th Cir.
                     2014) (explaining that courts use purposeful availment analysis to
                     determine specific personal jurisdiction in contract cases).
                                 A petition like Margaret's, seeking to remove a trustee for
                     breach of fiduciary duties and a trust accounting and revision of the trust
                     administration due to the trustee's breaches, generally sounds in
                     intentional tort. See Clark v. Lubritz, 113 Nev. 1.089, 1.098, 944 P.2d 861,
                     866 (1997) (holding that "it is well established that when a fiduciary duty
                     exists between the parties, and the conduct complained of constitutes a
                     breach of that duty, the claim sounds in tort regardless of the contractual
                     underpinnings" (quoting Wash. Med. Ctr. v. HoIle, 573 A.2d 1269, 1284 n.24
                     (D.C. Ct. App. 1990))). In similar circumstances, other courts have looked
                     to the defendant's purposeful direction as a measure to determine whether
                     it has specific personal jurisdiction Over the nonresident defendant by using
                     the three-part Calder effects test.4 See Thomas, 2015 WI, 12681311, at *4


                           4Steven cites several cases for the proposition that courts use
                     purposeful availment analysis when determining whether a state has
                     specific personal jurisdiction over a nonresident trustee. While those cases
SUPREME COURT
        OF
     NEVADA
                                                          11
(0) I947A    44100
                (applying the effects test to determine whether the district court had
                specific personal jurisdiction over th.e nonresident defendant in a trust
                administration case); Janney v. Janney. No. 09-cv-00259,REB-KLM, 2009
                WL 1537895, at *3 (D. Colo. June 1, 2009) (same); Schneider v. Cate, 405 F.
                Supp. 2d 1254, 1262 (D. Colo. 2005) (applying purposeful direction analysis
                to determine whether a district court had specific personal jurisdiction in a
                trust administration case): Dreher, 986 P.2d at 725 (applying purposeful
                direction analysis to determine whether a district Court had specific
                personal jurisdiction over a n.onresiderit trustee); 4A Wright & Miller,
                Federal Practice and Procedure § 1069.1 (4th ed. 2022. update) (explaini.ng
                that "in. determining whether there has been 'purposeful availment of the
                :forum state by thé. defendant, federal courts explicitly distinguish contract
                &rain tort actions''-and stating that "[t]he effeets test from Calder u. Jones is
                ai)plied to determine purposeful. direction"). Thus, the effect's:test ove'rns




                 used the phrase "purposeful availment," several of then' applied the . effects
                test to measure whether the defendants purposefully directed a.cts to the
                forum state. See, e.g., Thomas v. Thomas, No. SACV-14-1096-JLS (RNBx)-,
                201.5 WL 12681311, at *4 (C.D. .Cal. May 8, 2015); Janney, 2009 WL
                1537895, at *3; Schneider, 405 F,, Supp. 2d at 1.262; Dreher. v: Smithson, 986
                P.2d. 721, 725 (Or. Ct.. App. 1999) (using purposeful di.rection analysis. to
                determine whether a district court had specific personal jurisdiction over a
                nonresident trustee). This may be because courts use the phrase
                "purposeful availment" as shorthand for the first prong of the minimum
                conta.cts analysis, despite the fact that the first prong is satisfied if the
                d.efendant eitherpurposefully avails himself or herself of the privilege. of the
                forum state's laws or purposefully .directs his or her actions towards the
                forum state. See Schwarzenegger, 374 F.3d at 802 ("We often use the phrase
                'purposeful availment,.' in . shorthand fashion, . to. , include both purposeful
                availment and purposeful direction, but availment a.nd direction are, in fact,
                two distinct concepts." (internal. citations omitted)).
SUPREME COURT
          OF

      NEVADA

                                                      12
((J) I )47A
                    our inquiry into whether Steven purposefully directed activities to Nevada.,
                    such that th.e district court had specific personal jurisdiction over Steven.5
                    Steven did not purposefully direct his activities toward Nevada
                                Steven contends that the district court erroneously focused on
                    his contacts with Margaret, not his contacts with Nevada, in contravention
                    of binding precedent. He argu.es that his contacts are insufficient and, thus,
                    cannot satisfy the effects test. We agree.
                                Under the effects test, purposeful direction i.s satisfied when the
                    defendant "(1) committed an intentional act, (2) expressly aimed at the
                    forum state, (3) causing harm that the defendant knows is likely to be
                    suffered in the forum state." Tricarichi, 1.35 Nev. at 91, 440 P.3d at 650
                    (quoting Picot v. Weston, 780 F.3d 1206, 1.214 (9th Cir. 201.5)).         The
                    plaintiff s contacts with the defendant and the forum are irrelevant. Id. at
                    92, 440 P.3d at 650; see also Walden, 571 U.S. at 284 ("We have consistently
                    rejected attempts to satisfy the defendant-focused minimum contacts'
                    inquiry by demonstrating contacts between the plaintiff (or third parties)
                    and the forum State."). Instead, the inquiry "focuseS on the relationship
                    between the defendant, the ftwurn, and the litigation, and 'the defendant's
                    suit-related conduct,' which 'must create a substantial connection with the
                    forum." Tricarichi, 135 Nev. at 92, 440 P.3d at 650 (quoting Walden, 571
                    U.S. at 283-84). In other words, the court must "look[] tO the defendant's
                    contacts with the forum State itself, not the defendant's contacts with


                          5We  are not persuaded by Steven's argument that our decision in Tn
                    re Davis Family Heritage Trust controls, such that jurisdiction is proper
                    only if Steven purposefully availed himself of, the privilege of acting in
                    Nevada, because, unlike this case, the underlying claims in Davis did not
                    sound in tort and the investment trust advisor defendant was not the
                    trustee. 133 Nev. 1.90, 191-92, 394 P.3d 1203. 1205 (2017).
SUPREME COURT
        OF
     N EVA DA
                                                         13
(0) 1947A    agl*
                 persons who reside there," and "the plaintiff cannot be the only link between
                 the defendant and the forum." Walden, 571 U.S. at 285. The defendant can
                 only be "haled into court in a forum State based on his own affiliation with
                 the State, not based on the 'random, fortuitous, or attenuated' contacts he
                 makes by interacting with other persons affiliated with the State." ld. at
                 286 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1.985)).
                             In Walden, the Supreme Court held that a Nevad.a court lacked
                 specific personal jurisdiction over a Georgia TSA agent who seized cash
                 from the plaintiffs at the Atlanta airport because the defendant agent
                 lacked necessary minimum contacts with Nevada. Id. at 288. Since none
                 of the defendant's intentional actions occurred in Nevada. his "actions in
                 Georgia did not create sufficient contacts with Nevada simply because he
                 allegedly directed his conduct at plaintiffs whom he kneW had Nevada
                 connections." Id. at 289. The Supreme Court explained that "R]he proper
                 question is not where the plaintiff experienced a particular injury or effect
                 but whether the defendant's conduct connects him to the forum in a
                 meaningful way." Id. at 290. Because the plaintiffs would have felt the
                 injury resulting from lack of access to their money anywhere they traveled,
                 "the effects of [the defendant's] conduct on [the plaintiffs] are not connected
                 to the forum State in a way that makes those effects a proper basis for
                 jurisdiction." ld. Moreover, the fact that the plaintiffs' Nevada attorney
                 contacted the defendant in Georgia was insufficient because a third party's
                 unilateral activity cannot create the defendant's contacts with the forum
                 state. Id. at 291; see also Catholic Diocese, 131 Nev. at 251, 349 P.3d at 521
                 (finding no personal jurisdiction because a third party's "unilateral act of
                 seeking employment . . . cannot create jurisdiction over a defendant").


SUPREME COURT
        OF
     NEVADA
                                                      14
401 1947A    -
                                Here, the district court erred when it concluded Steven had
                    sufficient minimum contacts such that h wa.s subject to the court's specific
                    personal jurisdiction. First, some of the contacts Margaret relies on are
                    either contacts between Steven and Margaret or a third party, or the
                    contacts did not occur in Nevada. Specifically, Margaret alleges that Steven
                    sent "defamatory letters" about Margaret to various companies and
                    government agencies in Nevada; however, Margaret pointed to a sole letter
                    that Steven sent to Margaret's attorn.ey in Michigan. The letter was from
                    a Flõrida :resident to a Michigan resident, and thus, the letter did not
                    conStitute a contact wi.th Nevada. While the letter did include •a "cc"
                    notation indicating that it was sent to the Nevada Attorney General's Office,
                    it .appeared to do• so because it alleged that (1) the notary who notarized
                    seme of Margaret's statements was not a valid notary, and (2) Margaret's
                    attorney was under investigation by the State Bar of 'Nevada' for the
                    unauthorized practice of law in Nevada. Margaret alse claims. that Steven
                    filed a false; *unsUbstantiated report with Nevada s Eider Protective
                    Services; however, the-report' redacts the name of the individual Who filed
                    it, and the report only mentions Steven when Margaret stated that "she felt
                    her son in Florida had made the allegations," to which th.e social worker
                    "told [Margaret] that [the reporter] information was confidential." As the
                    reporter's identity is unknown, the report is not prima facie evidence of a
                    contact Steven made with Nevada. Margaret fUrther contends that Steven
                    made defamatory statements to her friends and famil-Y; however she cites
                    to her declaration, which does not state that Steven made any defamatory
                    comments to others, and to-an email Steven sent teundisclosed-recipients"
                    but addressed "Dear Moni2'. Assuming the .email is defamatory, the record
                    is tinclear as to whom, other than Margaret, the email Was sent, or whether

SUPREME COURT
         OF
    NEVADA
                                                        15
  1 , 417A    ARP
                 any other recipients are Nevada residents. Thus, this email is insufficient
                 to establish specific personal jurisdiction because there is no evidence that

                 any recipient other than Margaret lived in Nevada, and the contact between
                 Margaret and Steven is not a contact •between Steven and Nevada for
                 specific personal jurisdiction purposes. Walden, 571 U.S. at 285-86; see also
                 Sorna Med. _Intl v. Standard Chartered Bank, 196 F.3d '1292, 1299 (10th
                 Cir. 1999) (finding no personal jurisdiction where the contacts "consisted of

                 a hinited. niimber of faxes and other written communications concerning the
                 account, along with a few wire transfers of funds"); Phillips Exeter Acad. v.
                 Howard . Phillips Fund, 196 F.3d 284, 292 (1st Cir. 1999) ("Mt is not enough
                 to prove that a defendant agreed to act as the trustee of a. trust that
                 benefitted a resident of the forum state.").
                             Second, while Margaret's remaining contacts allege injuries
                 that she felt. in Nevada due to Steven's actions, such -injuries are not
                 sufficient under Walden.      Specifically, Margaret contends that Steven

                 converted over $600,000 from her and stopped- making the required trust
                 distributions. However, while Margaret may have felt the effects of those
                 actions in Nevada while she was residing there, "mere i.njury to a forum
                 resident is not a su.fficient connection to the forum" because Irlegardless of
                 where a plaintiff lives or works, an injury is jurisdictionally relevant only
                 insofar as it shows that the defendant has formed a contact with the forurn

                 [s]tate." Walden, 571 U.S. at 290; see also Buskirk v. Buskirk, 267 Cal.. Rptr.
                 3d 655, 662 (Ct. App. 2020) (finding personal jurisdiction over an Idaho
                 defendant in California because the defendant purposefully availed herself
                 of California's benefits as a former "longtime California resident, a
                 California property owner, a California. trust creator and participant, and a
                 California plaintiff). Because she only felt the injury in Nevada due to her

 SUPREME COURT
         OF

      NEVADA

                                                      16
(I   1977A
                residence there and not due to any independent action that occurred in
                Nevada, these injuries are insufficient to irnpose specific personal
                jurisdiction. See Walden, 571 U.S. at 290 (concluding that the injury of not
                having access to funds while in Nevada "is not the sort of effect that is
                tethered to Nevada in any meaningful way," as plaintiffs failed to show that
                "anything independently occurred there"); Tricarichi, 135 Nev. at 94, 440
                P.3d at 652 (concluding that the fact that Tricarichi suffered the i.njury
                while residing in NeVada is insufficient to warrant imposing specific
                personal jurisdiction because the defendant's acts were not connected to
                Nevada); cf. Hanson v. Denckla, 357 U.S .235, 251 (1958) (bolding that a
                beneficiary's residence in the forum state alone is insufficient to impose
                specific personal jurisdiction over the nonresident trustee). Accordingly,
                the district court erred when it concluded that Steven had sufficient
                minimum contacts with Nevada to warrant imposing specific personal
                jurisdiction. As Steven lacked the necessary minimum contacts with
                Nevada, the district court lacked personal jurisdiction over Steven.6 The
                court therefore also lacked jurisdiction to hold Steven in contempt for failing
                to abide by the court's trust administration orders.
                                              CONCLUSION
                            The effects test applies to determine whether the nonresident
                trustee defendant purposefully directed his or her conduct towards Nevada
                when conducting the minimum contacts an.alysis for personal.jurisdiction
                purposes when the underlying trust administration ca.se sounds in
                intentional tort. Here, Margaret failed to provide prima facie evidence of



                     "ln light of our conclusion, we need not address any of Steven's
                remaining arguments.
SUPREME COURT

        OF
     NEVADA


(0) 1947A
                Steven's minimum contacts with Nevada.                  Moreover, while Margaret
                suffered an injury in Nevada, the injury's location is fortuitous and not
                caused by any of Steven's actions in or aimed at the state of Nevada. Absent
                personal    jurisdiction,   the     court   cannot order     relief    against    him.
                Accordingly, we reverse the district court's order in Docket No. 80466
                concluding that it had specific personal jurisdiction and remand to the
                district court to evaluate the extent to which orders it entered must be
                vacated in light of the lack of personal jurisdiction over Steven and to
                dismiss the petition's claims against Steven. Because the district court
                lacks personal jurisdiction over Steven, we grant Steven's petition in Docket
                No. 82067 and direct the clerk of this court to issue a writ of prohibition that
                instructs the district court to vacate the contempt order against him.7



                                                                                           J.
                                                        Cadish


                We concur:


                                                                 C.J.
                                    Parraguirre


                             &42g4.%         , J.                        A44(--;‘,19            , J.
                Hardesty                                         Stiglich

                  ‘(                          J.
                Pickering                                        Herndon



                       The Honorable Abbi Silver having retired, this matter was decided
                       7

                by a six-justice court.
SUPREME COURT
     OF
   NEVADA
                                                            18
  I947A .401.